J-A13026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RANDALL F. BISHOP                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LCM-MAR ENTERPRISES D/B/A                  :
    GREENWOOD MUSHROOMS                        :
                                               :   No. 3294 EDA 2018

              Appeal from the Judgment Entered November 2, 2018
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                2017-00528-RC

BEFORE: SHOGAN, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                            FILED OCTOBER 04, 2019

        Appellant Randall F. Bishop appeals from the judgment entered in favor

of Appellee LCM-MAR Enterprises d/b/a Greenwood Mushrooms.              Appellant

and the trial court agree that the case should be remanded to have the trial

court resolve an outstanding ejectment claim. Appellee also acknowledges

the outstanding ejectment claim. For the reasons that follow, we quash the

appeal.

        We briefly recite the background of this matter, as the details are

unnecessary for our disposition.           Appellant sued Appellee for building a

concrete water pipeline on Appellant’s land without his knowledge or

permission. Trial Ct. Op., 1/23/19, at 3. Specifically, Appellant raised a claim



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13026-19


for ejectment and a claim for trespass. Id. Prior to trial, the parties stipulated

that Appellee was liable for ejectment, would remove the pipe, and would pay

$2,000 per month until the pipe was removed.           Id. at 15.   The parties,

however, did not agree when the monthly payment would commence. Id.

      The case proceeded to a bench trial. The trial court entered a decision

only on the trespass claim, as it believed that the “ejectment claim was

resolved by the parties prior to trial.” Verdict, 9/27/18, at 7. Specifically, the

trial court ruled in Appellant’s favor on his trespass claim but did not award

damages.    Appellant timely filed a post-trial motion, which the trial court

denied.

      On November 2, 2018, the trial court entered judgment.            Appellant

timely appealed and timely filed a court-ordered Pa.R.A.P. 1925(b) statement.

      Appellant raises the following issues on appeal:

      1. Did the trial court err by concluding that the ejectment claim
      was resolved by the parties prior to trial in that the [trial c]ourt
      failed to enter a judgment of ejectment in favor of Appellant on
      count one, specifying that the work to remove the pipe and correct
      the erosion was to be completed no later than January 1, 2019,
      and that Appellee was to pay [Appellant] $2,000 a month,
      commencing November 1, 2018, for each month the pipe
      remained in place on [Appellant’s] property, as stipulated by the
      parties on the record?

      2. Did the trial court err in failing to award [Appellant]
      compensatory damages for the value of the intentional use by
      [Appellee] of a portion of [Appellant’s] land without consent or
      privilege to do so, i.e., did the trial court employ an incorrect
      measure of damages for the trespass?

Appellant’s Brief at 4.


                                      -2-
J-A13026-19


      Initially, Appellant argues that the parties had stipulated that Appellee

would concede to ejectment. Id. at 12. Appellant, however, contends that

the court misunderstood the stipulation and held that the “ejectment claim

was resolved by the parties prior to trial.” Id. at 16 (quoting Trial Ct. Op.,

1/23/19, at 17)). The trial court acknowledged that it erred by finding that

the parties had “completely resolved” the ejectment claim and has requested

this Court to remand the case. Trial Ct. Op. at 17. Appellee also agrees that

the ejectment claim is unresolved, but has asked that this Court amend the

judgment to reflect their agreement to a particular calculation of damages.

Appellee’s Brief at 6.

      Pennsylvania Rule of Appellate Procedure 341 states that “an appeal

may be taken as of right from any final order of a . . . trial court.” Pa.R.A.P.

341. The rule defines a “final order” as an order that “disposes of all claims

and of all parties.” Id. In Levitt v. Patrick, 976 A.2d 581 (Pa. Super. 2009),

this Court explained as follows:

      The key inquiry in any determination of finality is whether there is
      an outstanding claim. If any claim remains outstanding and has
      not been disposed of by the trial court, then . . . this Court lacks
      jurisdiction to entertain the appeal unless the appeal is
      interlocutory or we grant permission to appeal.

Levitt, 976 A.2d at 588 (citations omitted).

      Here, all parties and the trial court agreed that the trial court erred by

not resolving the ejectment claim. The trial court’s decision, therefore, cannot

be construed as a final order disposing of all claims.     See Pa.R.A.P. 341.


                                     -3-
J-A13026-19


Because the ejectment claim is “outstanding and has not been disposed by

the trial court, then . . . this Court lacks jurisdiction” over Appellant’s appeal.

See Levitt, 976 A.2d at 588. Although Appellee has suggested that this Court

modify the trial court’s judgment to reflect an apparent agreement between

the parties regarding damages, the modification requested is not analogous

to a patent mathematical error in calculating damages. See Braun v. Wal-

Mart Stores, Inc., 24 A.3d 875, 981-82 (Pa. Super. 2011) (per curiam)

(modifying judgment to correct mathematical error in amount of damages).

Although Appellee’s position has practical merit, we deem it inappropriate for

this Court to substantively amend the judgment. Accordingly, we quash the

appeal.1

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/19




____________________________________________


1After the trial court resolves all claims, the parties shall comply with the rules
of civil procedure addressing post-trial practice and entry of judgment.


                                           -4-